



Exhibit 10.41(a)
AMENDMENT NO. 1 TO THE EMPLOYMENT AGREEMENT
BETWEEN JETBLUE AIRWAYS CORPORATION AND ROBIN HAYES


This AMENDMENT NO. 1 (the “Amendment”) to the Employment Agreement, dated
February 16, 2015 (the “Prior Agreement”), by and between JETBLUE AIRWAYS
CORPORATION, a Delaware corporation (the “Company”), and ROBIN HAYES (the
“Executive”), is hereby entered into this 16 day of February, 2017.


WHEREAS, the Company and the Executive previously entered into the Prior
Agreement; and


WHEREAS, the Company and the Executive desire to provide for the continued
employment of the Executive on the terms and conditions contained in the Prior
Agreement, as modified by this Amendment;


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1. Section 2 of the Prior Agreement is replaced in its entirety by the
following:


“2.    Term of Employment. The Executive’s employment under this Agreement
commenced on February 16, 2015 (the “Effective Date”). On February 16, 2017, the
Board exercised its discretion to extend the initial term of the Agreement (the
“Term”), such that this Agreement shall terminate on the earlier of (i) July 31,
2021 or (ii) the termination of the Executive’s employment under this
Agreement.”


2. Section 3(a) of the Prior Agreement is hereby amended to reflect the
Executive’s annual base salary of $565,000, effective February 1, 2017.


3. All remaining terms of the Prior Agreement shall continue in full force and
effect, as amended hereby.


IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its
duly authorized officer pursuant to the authority of its board of directors, and
the Executive has executed this Amendment, as of the date set forth above.


JET BLUE AIRWAYS CORPORATION




By:     /s/ Mike Elliott                
    Mike Elliott
Chief People Officer






EXECUTIVE




/s/ Robin Hayes         
Robin Hayes
Dated:    February 16, 2017



